Citation Nr: 9906012	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  96-14 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 1971 
.

This appeal arises from an August 1996 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied entitlement to service connection for 
a low back disability.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Lumbosacral strain that the veteran sustained in service 
following a jump from a helicopter was acute, and resolved 
prior to separation from service.

3.  Degenerative low back disorders were first diagnosed many 
years after service.

4.  The greater weight of medical opinion indicates that 
current degenerative low back disorders are not due to any 
injury during service.


CONCLUSION OF LAW

A current low back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he injured his lower back during 
service, and that he currently suffers from a lower back 
disability that is attributable to the injury during service.  
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).

In May 1998, the Board remanded the case to the RO for 
additional development.  One of the matters that the Board 
requested the RO to address on remand was a copy of a VA 
claim form application for service connection for a back 
disability.  The form was signed by the veteran, and dated in 
July 1971.  As the veteran's claims file contains no record 
of the processing of a claim at that time, the Board asked 
the RO to determine whether the veteran had filed such a 
claim in 1971, and, if so, whether the RO had issued a 
decision regarding the claim.

In a June 1998 memorandum placed in the veteran's claims 
file, an official at the RO reported that there was no record 
that the veteran filed a claim for disability compensation 
prior to 1996.  The official noted that the veteran filed a 
claim for compensation that was dated April 1, 1996, and that 
the veteran specifically indicated on that form that he had 
not previously filed a claim for VA disability compensation.  
In addition, a supplemental statement of the case issued by 
the RO in October 1998 noted that the form dated in 1971 did 
not show any date stamp or other evidence that the form was 
ever submitted to VA.  In a July 1998 letter, the veteran 
wrote that he had found the claim form dated in 1971 in his 
house, and that the form showed that he had filed a claim in 
1971.  He wrote that he was told that he would hear from VA, 
but that he never had.  He stated that he did not contact VA 
again until 1996.  The veteran did not provide any 
recollection of how and to whom he might have transferred the 
form in 1971, nor did he indicate who had told him that he 
would hear from VA.  The Board concludes that the evidence 
does not indicate that VA received a claim from the veteran 
in 1971.  The RO correctly found, and the Board finds, that 
VA did not receive a service connection claim nor issue a 
decision prior to 1996, and that the issue on appeal before 
the Board is the initial claim, filed in 1996, for 
entitlement to service connection for a back disability.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Veterans Appeals (Court) has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), the Department of Veterans 
Affairs (VA) has a duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).

In Caluza v. Brown, 7 Vet.App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

There is medical evidence that the veteran currently has a 
low back disability.  On VA medical examination in June 1998, 
the examiner found that the veteran had degenerative disc 
disease at L5, without evidence of nerve root irritation.  
There is lay and medical evidence that the veteran sustained 
a low back injury during service.  The veteran's service 
medical records document that he received hospital treatment 
immediately following an incident that occurred on April 10, 
1970.  He reported that he had jumped 25 feet from a 
helicopter while he was on a mission, and that he had low 
back pain and inability to extend his back.  There is a 
medical opinion that questionably links the veteran's current 
low back condition to his service.  In a July 1998 medical 
examination report, the examiner noted the veteran's reported 
history of injury with jumping out of a helicopter.  The 
examiner wrote as an impression that the veteran had low back 
pain secondary to an "on-the-job" injury.  It is not clear 
whether the examiner meant that the helicopter jumping 
incident was the on-the-job injury, but no other injury is 
noted in the examination report.  For purposes of 
establishing a well grounded claim, the Board will accept 
that the examiner's statement constitutes medical evidence of 
a nexus between injury in service and a current disorder.  
Therefore, the Board concludes that the evidence is 
sufficient to create a well grounded claim for service 
connection for a back disability.

As noted above, the Board remanded the case in May 1998 for 
further development.  The RO took steps to develop the case 
as instructed.  The Board is satisfied that the facts 
relevant to the veteran's claim have been properly developed, 
such that VA has satisfied its statutory obligation to assist 
the veteran in the development of his claim.

Having found that the veteran has presented a well grounded 
claim, the Board looks to the evidence of record to determine 
whether the veteran has a current back disability that was 
incurred in or aggravated by injury or disease in service.  
The service medical records indicated that immediately 
following the fall in April 1970, the veteran was found to 
have limitation of motion of the low back due to pain.  
Although one entry in the treatment notes called for x-rays 
of the lumbosacral spine, there is no indication in the 
service medical records that such x-rays were ever taken.  In 
April 1970, the diagnosis was acute lumbosacral strain.  The 
veteran was seen on several occasions in May, June, and July 
1970, with complaints of ongoing low back pain.  Examination 
findings of lumbosacral tenderness and pain on straight leg 
raising diminished or disappeared over time.  Examiners 
diagnosed low back strain.  The veteran received pain 
medication.  He was placed on a two day period of bed rest on 
one occasion, and he was given light duty profiles for about 
a week in May and June 1970, and for three months in July 
through September 1970.  The service medical records do not 
document any contacts with medical facilities regarding the 
veteran's low back after July 1970.  When the veteran had a 
medical examination in May 1971, in preparation for 
separation from service, he reported in a medical history 
that he had low back pain, attributed to a jump from a 
helicopter.  The report of the May 1971 medical examination 
marked the spine and other musculoskeletal areas as normal.  
In July 1971, the veteran certified that his medical 
condition had not changed since his medical examination in 
May 1971.


In his April 1996 claim for service connection for a back 
disability, the veteran wrote that he had received treatment 
for his back injury during service in 1970 and 1971, and 
after service in 1979, 1980, 1983, and 1988.  In a notice of 
disagreement that the RO received in September 1996, the 
veteran wrote that he had received treatment at a VA hospital 
for his back pain on numerous occasions from 1973 through the 
present.  In August 1997, the RO requested that that VA 
Medical Center (VAMC) in Jackson, Mississippi, send records 
of all inpatient or outpatient treatment of the veteran dated 
from December 1, 1983 to the present.  The VAMC sent the RO 
records dated from 1983 to 1996.  In the May 1998 remand, the 
Board instructed RO to seek from the VAMC all of the 
veteran's treatment records since 1973.  Notations in the 
claims file indicate that the RO requested all records of 
treatment of the veteran from 1973 to 1983.  The VAMC sent 
the RO additional records dated from 1996 to 1998, but 
indicated that what they had sent constituted their entire 
record on the veteran.

VAMC outpatient treatment notes indicated that in December 
1983, the veteran reported low back pain, dating since an 
injury in Vietnam from jumping from a helicopter.  The 
veteran reported that his back pain had increased over the 
preceding two months.  Examination at that time revealed full 
range of motion of the low back, but tender paravertebral 
muscles.  The diagnosis at that time was low back pain.  In 
May 1988, the veteran was seen reporting worsening low back 
pain.  X-rays taken of the veteran's lumbosacral spine in May 
1988 revealed that the vertebral bodies were intact and in 
good alignment, that the disc spaces were well maintained, 
and that the sacroiliac joints appeared unremarkable.

VA outpatient treatment notes from February 1996 through June 
1998 indicated that the veteran received medication for low 
back pain.  Lumbosacral spine x-rays taken in March 1996 
revealed moderate narrowing of the L5-S1 interspace.  An MRI 
of the lumbar spine performed in March 1996 revealed 
degenerative changes in the discs at L4-L5 and L5-S1, and 
findings consistent with either an osteophyte, or a 
combination of an osteophyte and a herniated disc, at the L5-
S1 level.  In an examination performed in May 1996, the 
veteran reported intermittent low back pain since April 10, 
1970, and constant low back pain since October 1995.  The 
examining physician noted limited motion of the low back, 
pain with motion, and pain with straight leg raising.  The 
examiner's impression was low back pain, pending x-ray 
examination.  In May 1998 outpatient treatment notes, an 
examiner reported an impression of degenerative joint disease 
of the lumbar spine.

In the May 1998 remand, the Board requested a new examination 
of the veteran's lumbosacral spine, with a review of the 
veteran's claims file by the examining physician, and an 
opinion regarding the relationship, if any, between the 
current condition of the veteran's lumbosacral spine and the 
April 1970 injury and any other relevant events during 
service.

On VA examination in June 1998, Clyde Copeland, Jr., M.D., 
reported that he had reviewed the veteran's claims file.  
Dr. Copeland discussed the veteran's service medical records 
and the medical history reported since service.  Dr. Copeland 
noted that the veteran was tender over the spinous process of 
L5, and that straight leg raising caused pain at 60 degrees.  
He reported that the veteran had no sciatica, and that 
testing suggested that he had no nerve root irritation.  Dr. 
Copeland discussed the findings of March 1996 x-rays.  
Additional lumbosacral spine x-rays taken in June 1998 
revealed minimal hypertrophic degenerative changes, and 
changes of chronic disc disease at L5-S1.  Dr. Copeland 
recorded the ranges of motion of the veteran's lumbar spine.  
Dr. Copeland commented:

The "normal" values for range of motion 
in the spine are seen only in young 
adults.  In the fourth decade, our 
tissues begin to lose some of their 
elasticity.  Unless an individual pursues 
a vigorous stretching program, he or she 
will lose motion in the spine.  This is 
due to natural aging and not disease.

Dr. Copeland reported an impression of degenerative disc 
disease at L5, without evidence of nerve root irritation.  
Dr. Copeland provided the following opinion:

It is not generally believed that a 
single injury, unless it is a fracture or 
dislocation, will cause degenerative disc 
disease.  This is an aging phenomena 
which will be aggravated by a single 
episode of trauma.  I do not believe that 
his current degenerative disc disease is 
a result of the lumbosacral sprain which 
occurred when he jumped out of the 
helicopter.

The claims file contains the report of an examination of the 
veteran that was performed in July 1998 examination in 
relation to the veteran's application for federal disability 
benefits other than VA benefits.  The veteran reported having 
injured his back in Vietnam jumping out of a helicopter, and 
having received VA treatment for back pain since 1973.  
Examination revealed limitation of motion of the lumbar 
spine, and mild to moderate discomfort with motion.  The 
examining physician, Patrise W. Bennett, M.D., reported an 
overall impression of low back pain secondary to an on-the-
job injury.

The evidence is adequate to establish that the veteran has a 
current back disorder, and that he sustained a back injury 
during service.  The overall weight of the evidence, however, 
tends to run against a connection between the injury in 
service and the current disorder.  While the veteran asserts 
that he has had low back pain since the injury in service in 
April 1970, the medical records do not confirm continuity of 
symptoms.  The veteran's service medical records did not show 
treatment for back symptoms during the second and final year 
of his service, and his separation examination did not reveal 
a back disorder.  The earliest record of treatment for back 
pain after service was dated more than ten years after the 
veteran's separation from service.  While x-rays and other 
diagnostic imaging taken in 1996 and later have revealed 
degenerative changes in the veteran's low back, as late as 
1988 x-rays revealed no visible evidence of abnormality in 
the lumbar spine.

Medical opinion regarding the etiology of the veteran's 
current back disorder has been provided by Dr. Copeland and 
Dr. Bennett.  Dr. Copeland reviewed the veteran's claims 
file, explained his reasoning, and clearly stated his 
conclusion that the veteran's current low back disorder did 
not result from the injury from jumping out of the helicopter 
during service.  Dr. Bennett, in noting an "on-the-job," 
injury, appeared to refer to the helicopter incident, 
although it is not completely clear that that was her 
meaning.  Dr. Bennett did not report having reviewed the 
veteran's record, and she did not explain her reasoning for 
concluding that the veteran's pain was secondary to the 
injury in service, if in fact she did intend to convey that 
conclusion.  The Board concludes that his review of records 
and explanation of reasoning gives Dr. Copeland's opinion 
considerably greater evidentiary weight than Dr. Bennett's 
opinion.

Taking into account the greater weight of medical opinion, 
and the medical record evidence that tends to run against 
continuity of symptomatology, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's current low back disorder was incurred in or 
aggravated by service.  Therefore, service connection for a 
low back disability is denied.


ORDER

Entitlement to service connection for a low back disability 
is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

